Exhibit 10.1

 



AMENDMENT

to

Loan and security agreement

 

THIS AMENDMENT to Loan and Security Agreement (this “Agreement”) is entered into
this 27th day of February 2015 by and between Silicon Valley Bank (“Bank”), on
the one side, and DecisionPoint Systems, Inc., a Delaware corporation (“DSI”),
DecisionPoint Systems International, Inc., a Delaware corporation (“DSII”),
DecisionPoint Systems Group, Inc., a Delaware corporation (“DSG”), DecisionPoint
Systems CA, Inc., a California corporation (“DSCA”), DecisionPoint Systems CT,
Inc., a Connecticut corporation (“DSCT”) and CMAC, Inc., a Georgia corporation
(“CMAC” and together with DSI, DSII, DSG, DSCA and DSCT, jointly and severally,
the “Borrower”) whose address is 8697 Research, Irvine, CA 92618, on the other
side.

Recitals

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of December 15, 2006 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement, as herein set
forth, and Bank has agreed to the same, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth herein.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Modified Interest Rate Regarding Advances. Section 2.3(a)(i) of the Loan
Agreement that currently reads as follows:

(i) Advances. Subject to Section 2.3(b), the amounts outstanding under the
Revolving Line shall accrue interest at a per annum rate equal to 3.75
percentage points above the Prime Rate; provided, however, after Borrower
achieves, if ever, two consecutive fiscal quarters (beginning with any fiscal
quarter ending on or after March 31, 2013) of profitability, then the amounts
outstanding under the Revolving Line shall accrue interest at a per annum rate
equal to 3.25 percentage points above the Prime Rate.



1

 



is hereby amended in its entirety to read as follows:

(i) Advances. Subject to Section 2.3(b), the amounts outstanding under the
Revolving Line shall accrue interest at a per annum rate equal to the following:

 

Adjusted Quick Ratio Interest Rate Equal to or greater than 1.0 to 1.0 Prime
Rate plus 2.25% Less than 1.0 to 1.0 but equal to or greater than 0.75 to 1.0
Prime Rate plus 2.75% Less than 0.75 to 1.0 Prime Rate plus 3.25% (the “Regular
Rate”)

 

The initial interest rate in effect on the date hereof shall be the Regular
Rate.

Changes in the interest rate based on the Borrower’s Adjusted Quick Ratio
(calculated on a consolidated basis but excluding Apex Systems Integrators Inc.)
as provided above shall go into effect as of the first day of the month
following the month in which Borrower’s financial statements are received,
reviewed and approved by Bank. If, based on the Adjusted Quick Ratio (calculated
on a consolidated basis but excluding Apex Systems Integrators Inc.) as shown in
Borrower’s financial statements there is to be an increase in the interest rate,
the interest rate increase may be put into effect by Bank as of the first day of
the month closest to the date on which the financial statements are due, even if
the delivery of the financial statements is delayed.

2.2 Modified Prepayment Fee Provision Regarding Revolving Line. Section 4.1 of
the Loan Agreement is hereby amended in its entirety to read as follows:

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank. Borrower acknowledges that it previously has
entered, and/or may in the future enter, into Bank Services Agreements with
Bank.  Regardless of the terms of any Bank Services Agreement, Borrower agrees
that any amounts Borrower owes Bank thereunder shall be deemed to be Obligations
hereunder and that it is the intent of Borrower and Bank to have all such
Obligations secured by the first priority perfected security interest in the
Collateral granted herein (subject only to Permitted Liens that may have
superior priority to Bank’s Lien in this Agreement). Borrower agrees that,
unless otherwise agreed in a writing signed by Bank and Borrower, (a) the
security interest granted herein by Borrower shall survive the termination of
this Agreement and shall terminate only upon the termination of all Bank
Services Agreements, and (b) if, on the effective date of the termination of
this Agreement, there are any outstanding Letters of Credit, then on such date
Borrower shall provide to Bank cash collateral in an amount equal to 105% of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.

 

2

 

 



This Agreement may be terminated prior to the Revolving Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank or if Bank’s obligation to fund Credit Extensions terminates
pursuant to the terms of Section 2.1.1(c). Notwithstanding any such termination,
Bank’s lien and security interest in the Collateral shall continue until
Borrower fully satisfies its Obligations. If such termination is at Borrower’s
election or at Bank’s election due to the occurrence and continuance of an Event
of Default, Borrower shall pay to Bank, in addition to the payment of any other
expenses or fees then-owing, a termination fee in an amount equal to 2.0% of the
Maximum Dollar Amount if termination occurs on or before February 28, 2016, and
1.0% of the Maximum Dollar Amount if termination occurs after February 28, 2016;
provided that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from another division of Silicon
Valley Bank. Upon payment in full of the Obligations and at such time as Bank’s
obligation to make Credit Extensions has terminated, Bank shall release its
liens and security interests in the Collateral and all rights therein shall
revert to Borrower.

2.3 Modified Financial Covenants. Section 6.9 of the Loan Agreement is hereby
amended in its entirety and shall read as follows:

6.9 Financial Covenants.

 

Borrower shall maintain as of the last day of each month, unless otherwise
noted, on a consolidated basis with respect to Borrower and its Subsidiaries
(provided, however, the term “Subsidiaries” shall not include Apex Systems
Integrators Inc. for purposes of this Section 6.9):

(a) Liquidity Coverage. [Omitted].

(b) Tangible Net Worth. Commencing with the reporting period ending January 31,
2015, a Tangible Net Worth of at least the following (“Minimum Tangible Net
Worth”): <$8,600,000> plus (i) 50% of all consideration received on or after
February 1, 2015 for equity securities and subordinated debt of the Borrower,
plus (ii) 50% of the Borrower’s net income (but not net loss) in each fiscal
quarter ending on or after March 31, 2015. For the purposes hereof, “< >”
denotes a negative number or loss.

Increases in the Minimum Tangible Net Worth based on consideration received for
equity securities and subordinated debt of the Borrower shall be effective as of
the end of the month in which such consideration is received, and shall continue
effective thereafter. Increases in the Minimum Tangible Net Worth based on net
income shall be effective on the last day of the fiscal quarter in which said
net income is realized, and shall continue effective thereafter. In no event
shall the Minimum Tangible Net Worth be decreased.

Furthermore, Bank and Borrower agree that any non-cash warrant liability of
Borrower arising as a result of warrants issued as part of the Equity Financing
Transaction (as defined in that certain Forbearance to Loan and Security
Agreement dated August 16, 2013) will not be included in the calculation of the
Tangible Net Worth Financial Covenant.

 

(c) Minimum Fixed Charge Coverage Ratio. [Omitted].



3

 

 

2.4 Added Definition of Adjusted Quick Ratio. The definition of “Adjusted Quick
Ratio” is hereby added to Section 13.1 of the Loan Agreement, in alphabetical
order, and shall read as follows:

“Adjusted Quick Ratio” is the ratio of Borrower’s (a) unrestricted balance sheet
cash plus net billed accounts receivable to (b) total Current Liabilities minus
the current portion of Deferred Revenue. The foregoing shall be calculated on a
consolidated basis but shall exclude Apex Systems Integrators Inc.

2.5 Modified Definition of Borrowing Base. The definition of “Borrowing Base” in
Section 13.1 of the Loan Agreement is hereby amended in its entirety to read as
follows:

“Borrowing Base” is (a) 80% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Transaction Report minus (b) 100% of the outstanding
Obligations of Term Loan II; provided, however, that Bank may decrease the
foregoing percentage in subclause (a) above in its good faith business judgment
based on events, conditions, contingencies, or risks which, as determined by
Bank, may adversely affect Collateral.

2.6 Added Definition of Current Liabilities. The definition of “Current
Liabilites” is hereby added to Section 13.1 of the Loan Agreement, in
alphabetical order, and shall read as follows:

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

 

2.7 Modified Definition of Revolving Line Maturity Date. The definition of
“Revolving Line Maturity Date” in Section 13.1 of the Loan Agreement is hereby
amended in its entirety to read as follows:

“Revolving Line Maturity Date” is February 28, 2017.

2.8 Anniversary Fee. In addition to all interest and any other fees payable by
Borrower under the Loan Agreement and this Amendment, Borrower agrees that it
shall pay to Bank, on February 28, 2016 (or upon termination of the Loan
Agreement if such termination occurs on or before such date), a fully earned,
non-refundable anniversary fee with respect to the Revolving Line in the amount
of $100,000.

2.9 Modified Compliance Certificate. The form of Compliance Certificate,
attached as Exhibit E to the Loan Agreement, is amended in its entirety to read
as set forth on Exhibit E attached hereto.

 

3. Limitation of Agreements.

3.1 The agreements set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.



4

 

 

4. Representations and Warranties. To induce Bank to enter into this Agreement,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Agreement (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Loan Agreement, as amended by this
Agreement;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date (or such date as Borrower became a party to the Loan Agreement) remain
true, accurate and complete and have not been amended (except to reflect the
name change of each Borrower through June 29, 2012), supplemented or restated
and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, have been duly authorized;

4.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Agreement shall be deemed effective upon (a) the due
execution and delivery to Bank of this Agreement by each party hereto and
(b) Borrower’s payment of an amendment fee in an amount equal to $100,000, which
is fully earned on the date hereof, is in addition to all interest and all other
fees, and is non-refundable.

[Signature Page Follows]



5

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

 

BANK    

 

Silicon Valley Bank

 

 

By:   /s/ Victor Le







 

 

 

Name:  Victor Le     Title:   Vice President                       BORROWER  
BORROWER

 

DecisionPoint Systems, Inc.

 

 

By: /s/ Michael Roe





 

 

DecisionPoint Systems International, Inc.

 

 

By:   /s/ Michael Roe





Name:   Michael Roe   Name:   Michael Roe Title:   CFO   Title:   CFO      
BORROWER   BORROWER

 

DecisionPoint Systems Group, Inc.

 

 

By:   /s/ Michael Roe





 

 

DecisionPoint Systems CA, Inc.

 

 

By:   /s/ Michael Roe





Name:   Michael Roe   Name:   Michael Roe Title:   CFO   Title:   CFO          
  BORROWER   BORROWER

 

DecisionPoint Systems CT, Inc.

 

 

By:   /s/ Michael Roe





 

 

CMAC, Inc.

 

 

By:   /s/ Michael Roe





Name:   Michael Roe   Name:   Michael Roe Title:   CFO   Title:   CFO      

 

6

 



 

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

 

[Omitted]

 

 

 

 

 

 

7



--------------------------------------------------------------------------------

 